NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 17-35026

                Petitioner-Appellee,             D.C. No. 2:16-cv-00261-SAB

 v.
                                                 MEMORANDUM*
GARY G. GAGE; CARRIE GAGE,

                Respondents-Appellants.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Stanley Allen Bastian, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Gary G. Gage and Carrie Gage appeal pro se from the district court’s

judgment in favor of the United States in its petition for approval of a levy by the

Internal Revenue Service (“IRS”) on the Gages’ principal residence to secure

payment for tax liabilities. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s interpretation of statutory provisions, Ponsford

v. United States, 771 F.2d 1305, 1308 (9th Cir. 1985), and for an abuse of

discretion the district court’s decision regarding the sufficiency of service of

process, Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002).

We affirm in part, reverse in part, and remand.

      The district court did not abuse its discretion by denying the Gages’ motion

to dismiss for lack of jurisdiction and their request to stay the levy action because

the Gages failed to establish invalid service of process. See SEC v. Internet

Solutions for Bus. Inc., 509 F.3d 1161, 1163 (9th Cir. 2007) (“[A] signed return of

service constitutes prima facie evidence of valid service which can be overcome

only by strong and convincing evidence.”).

      The district court determined that the Gages failed to raise an appropriate

objection to the United States’ prima facie showing in support of its petition.

However, the Gages presented evidence that Carrie Gage received a notice from

the Social Security Administration informing her that the IRS “will no longer take

money out of your monthly payment because you no longer owe [the] IRS any

money.” Thus, the Gages raised “a genuine issue of material fact demonstrating

that the underlying tax liability has been satisfied.” 26 C.F.R. § 301.6334-1(d)(2).

We reverse the district court’s judgment under 26 U.S.C. § 6334(e)(1) and remand

for the district court to hold a hearing pursuant to 26 C.F.R. § 301.6334-1(d)(2) as


                                           2                                       17-35026
to whether Carrie Gage’s tax liability has been satisfied.

      We reject as without merit the Gages’ arguments regarding standing.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          3                                 17-35026